Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, (see Response filed 1/29/2022 [page 9 paragraph 5 line 1] - [page 10 paragraph 2 line 9]), with respect to claim 1 have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejection and 35 U.S.C. 103 rejection of claim 1 have been withdrawn. The amendments made in response to the 112(a) rejection clarify that “wherein said placing includes placing the first, second, and third reference landmarks arbitrarily without a reference to a three-dimensional pattern along the irregular three-dimensional shape”. The amendment removes the need for the claim interpretation of “reference positions that do not form a regular three-dimensional pattern” and is supported at least by Specification [page 14 paragraph 3]. With regard to the 103 rejection, Applicant argues 
However, Milliron does not specifically teach or even suggest placing points to act as anchor where the deformation is reduced. At most, Milliron mentions that a curve can serve as an anchor point. At  column 23, lines 10-11, Milliron states “In some instances, the warp designer desires that a curve be marks as an ‘anchor.’” Nowhere does Milliron, or the other cited reference for that matter, disclose or even suggest deforming in the manner recited based on anchoring points. The only reason to arrive at the method as now recited in claim 1 would be through impermissible hindsight. Based on the positive remarks made during the interview, it is believed that amended independent claim 1 and its dependent claims are allowable over the references of record.
Wires. A Geometric Deformation Technique, SIGGRAPH '98 Conference Proceedings, Annual Conference Series). Milliron teaches how the “anchoring” technique taught by Singh could be applied using their source and destination curves, (Milliron [col 22 ln 5]), but does not specifically make the additional explanation of how the anchoring of Singh could also be applied to the source and target points of Milliron (Milliron [col 11 ln 12-14]; or more generally [col 11 ln 7] - [col 12 ln 55]). 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Charles P. Schmal, Reg. No. 45,082, Attorney or Record, on February 23, 2022.
The application has been amended as follows: Claims 21 and 22 are amended.

1. 	(Previously presented) A method for determining a modified shape of a computer-aided design model of an object or a partition thereof and producing a physical object embodying a modified object, comprising: 
(i) 	generating a computer-aided design model of the object; 
(ii) 	determining the modified shape of the computer-aided design model of the object or the partition thereof, wherein the determining the modified shape includes 

(b) 	placing an adjustment landmark at the first reference position of the first reference landmark, 
(c) 	designating the second reference position of the second reference landmark as an anchoring point, 
(d) 	displacing the adjustment landmark from the first reference position to a modified position, whereby a displacement between the modified position and the first reference position is obtained, and 
(e) 	generating the modified shape of the object or the partition thereof by modifying the shape of the object or the partition thereof by applying a homogeneous function of the displacement to the computer-aided design model of the shape of the object or the partition thereof, wherein the generating the modified shape includes deforming a section of the object at the anchoring point and reducing an impact of deformation at the section of the object at the anchoring point; and 
(iii) 	producing the physical object embodying the modified object by applying information with respect to the modified shape.

2. 	(Original) The method of claim 1, wherein each reference landmark is placed as one of: 
- 	an arbitrary point with regard to the shape of the object or the partition thereof; 

- 	a determined point with regard to the shape of the object or the partition thereof, wherein the determined point refers to one of: a minimum or a maximum of the shape of the object or the partition thereof or of a derivative thereof.

3. 	(Original) The method of claim 2, wherein the distinguished point refers to a point on a reference geometry approximating the shape of the object or the partition thereof.

4. 	(Previously presented) The method of claim 3, wherein for determining the reference geometry at least one of the following is applied: a nearest-neighbor determination or a closest-point- to-object determination.

5. 	(Original) The method of claim 2, wherein the determined point refers to at least one of: a curvature point or an inflection point on the shape of the object or the partition thereof.

6. 	(Original) The method of claim 1, wherein at least one further reference landmark is placed with respect to at least one existing reference landmark.

7. 	(Previously presented) The method of claim 1, wherein a density of the reference landmarks with respect to the shape of the object or the partition thereof is selected according to a resolution of the shape of the object or the partition thereof which is desired at the reference positions, wherein the resolution is a measure of relative distance between adjacent reference landmarks, and wherein a 

8. 	(Previously presented) The method of claim 1, wherein a weight is assigned to any or all of the reference landmarks, wherein the weight is selected according to an accuracy by which the shape the object or the partition thereof is known and/or modified at the reference position to which the weight is assigned, and wherein the weight is used during step (d) by applying it to the homogeneous function of the displacement, wherein the accuracy represents a proximity of measurement of the reference position to an actual position of the object.

9. 	(Previously presented) The method of claim 1, wherein a distance of the displacement corresponds to a degree of deformation of the object or the partition thereof which is desired at the reference position.

10. 	(Original) The method of claim 1, wherein modifying the shape of the object or the partition thereof comprises applying a curve transformation or a plate transformation to the shape of the object or the partition thereof.

11. 	(Original) The method of claim 10, wherein modifying the shape of the object or the partition thereof comprises applying a thin-plate transformation to the shape of the object or the partition thereof.

12. 	(Original) A method for assigning the modified shape of the object or the partition thereof to at least one further object or a partition thereof, wherein the method comprises applying the steps of 

13. 	(Original) The method of claim 12, wherein the at least one characteristic value is stored in a database prior to applying it to the shape of the computer-aided design model of the further object or the partition thereof.

14. 	(Canceled).

15. 	(Previously presented) A method for producing a further modified object, comprising the following steps: 
(i) 	generating a computer-aided design model of a modified object; 
(ii) 	determining a further modified shape of the computer-aided design model of the object or a partition thereof, wherein the method comprises applying the steps of claim 12; 
(iii) 	producing the further modified object by applying information with respect to the further modified shape.

Claims 16-19. 	(Canceled).

20. 	(Previously presented) The method of claim 1, wherein said generating the modified shape includes allowing both linear and non-linear transformations without being limited by geometric or topological constraints imposed by using the three-dimensional pattern.

21. 	(Currently amended) The method of claim 1, wherein said generating the modified shape includes performing a non-linear modification to the computer-aided design model of the object without being limited to topological constraints of the three-dimensional pattern.

22. 	(Currently amended) A method for determining a modified shape of a computer-aided design model of an object or a partition thereof and producing a physical object embodying a modified object, comprising: 
(i) 	generating a computer-aided design model of the object; 
(ii) 	determining the modified shape of the computer-aided design model of the object or the partition thereof, wherein the determining the modified shape includes 
(a) 	placing at least first, second, and third reference landmarks at corresponding first, second, and third reference positions with respect to a shape of the object or to the partition thereof, wherein the shape is an irregular three-dimensional shape, wherein said placing includes placing the first, second, and third reference landmarks arbitrarily without a reference to a three-dimensional pattern along the irregular three- dimensional shape, 
(b) 	placing an adjustment landmark at the first reference position of the first reference landmark, 
(c) 	designating the second reference position of the second reference landmark and the third reference position of the third reference landmark as anchoring points, 
(d) 	displacing the adjustment landmark from the first reference position to a modified position, whereby a displacement between the modified position and the first reference position is obtained, and 
topological constraints of the three-dimensional pattern; and 
(iii) 	producing the physical object embodying the modified object by applying information with respect to the modified shape.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	With respect to claims 1-13, 15, and 20-22, the closest prior art references are US 4,821,214 (Sederberg) in view of WO 2014/195661 (Tabota) in further view of US 6,608,631 (Milliron) in still further view of US 9,495,726 (Mariappasamy) in still further view of “Wires: A Geometric Deformation Technique” (Singh).
These references taken either alone or in combination with the other prior art of record fail to disclose the steps of: 

(b) placing an adjustment landmark at the first reference position of the first reference landmark,
(c) designating the second reference position of the second reference landmark as an anchoring point,
(d) displacing the adjustment landmark from the first reference position to a modified position,
wherein the generating the modified shape includes deforming a section of the object at the anchoring point and reducing an impact of deformation at the section of the object at the anchoring point. 

Sederberg teaches A method for determining a modified shape of a computer-aided design model of an object or a partition thereof (see generally FIG. 6B and 6C for decisional steps to change a geometric model using free-form deformation, [col 7 ln 1-4]) comprising: (i) generating a computer-aided design model of the object (define undeformed model, [col 7 ln 8-9]); (ii) determining the modified shape of the computer-aided design model of the object or the partition thereof, wherein the determining the modified shape includes (see generally FIG. 6B and 6C for decisional steps to change a geometric model using free-form deformation, [col 7 ln 1-4]) (d) displacing the adjustment landmark from the first reference position to a modified position (at step 68 in FIG. 6B, user selects and displaces one or more control points, [col 8 ln 40]; note displacing is referring only to the “displaces” action), whereby a displacement between the modified position and the first reference position is obtained (at 
Tabota teaches producing a physical object embodying a modified object, comprising: (iii) producing the physical object embodying the modified object by applying information with respect to the modified shape (in order to produce a first … geometric solid … on machine tools with NC …, geometric data for each point on the surface defining the deformed shape of the surface of the target model 8 … [is] output to the input of a numerical control means of a device (not shown in the drawing) for producing said geometric [solid], [page 31 paragraph 8]-[page 32 paragraph 1]).
Milliron teaches (a) placing at least first, second, and third reference landmarks at corresponding first, second, and third reference positions with respect to a shape of the object or to the partition thereof, wherein the shape is an irregular three-dimensional shape, wherein said placing includes placing the first, second, and third reference landmarks arbitrarily without a reference to a three-dimensional pattern along the irregular three-dimensional shape (FIG. 5A shows first 5100, second 5300, and third 5500 source oriented points not placed in a regular three dimensional pattern, [col 13 ln 
Mariappasamy teaches (c) designating the second reference position of the second reference landmark as an anchoring point (user will add control nodes 36, deformable nodes 46, and fixed nodes 56 to the CAD design element 20, [col 6 ln 39-41]).
However, none of the references teach wherein the generating the modified shape includes deforming a section of the object at the anchoring point and reducing an impact of deformation at the section of the object at the anchoring point. Mariappasamy teaches having different deformable zones populated with deformable points (Mariappasamy [col 7 ln 9-28]), but does not provide details that would result in those deformable points reducing an impact of deformation. Singh teaches reducing an impact of deformation (Singh [page 6 column 1 paragraph 2 lines 4-8] - comparing FIG. 12(b) and 12(c) outer curve acts as an anchor, exercising local influence on the surface), but does not teach reducing the impact of the deformation at the anchoring point specifically. The two references together do not teach deforming a section of the object at the anchoring point and reducing an impact of deformation at the section of the object at the anchoring point. Thus, these limitations in combination with the remaining elements an features of the claimed invention describe a specific algorithm that takes advantage of the placing and designating reference landmarks in conjunction with placing and displacing adjustable landmarks in a specific manner to effect a unique algorithm for modifying the shape of a computer aided design model. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9,495,726 (Mariappasamy) - user will add control nodes 36, deformable nodes 46, and fixed nodes 56 to the CAD design element 20, [col 6 ln 39-41]; different deformable zones populated with deformable points, [col 7 ln 9-28].
“Wires: A Geometric Deformation Technique” (Singh) - comparing FIG. 12(b) and 12(c) outer curve acts as an anchor, exercising local influence on the surface, [page 6 column 1 paragraph 2 lines 4-8].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL EMERSON MILLER whose telephone number is (408)918-7548. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/D.M./Examiner, Art Unit 2148                                                                                                                                                                                                        
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148